In a proceeding pursuant to CPLR article 75 to compel arbitration of claims beforé a rabbinical court (matter No. 1), a separate proceeding pursuant to Not-For-Profit Corporation Law § 618, inter alia, to determine the validity of the election of officers of Congregation Yetev Lev D’Satmar, Inc. (matter No. 2), and an action pursuant to RPAPL article 15 to compel the determination of a claim to real property (matter No. 3), the petitioners in matter No. 2 appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Barasch, J.), dated October 22, 2004, as dismissed that proceeding on the ground that it presented a nonjusticiable issue. Justice Lunn has been substituted for Justice Mastro (see 22 NYCRR 670.1 [c]).
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The First Amendment prohibits a civil court from conducting an inquiry into religious law, beliefs, or internal hierarchy (see Serbian Eastern Orthodox Diocese for United States and Canada v Milivojevich, 426 US 696 [1976]; Kedroff v Saint Nicholas Cathedral of Russian Orthodox Church of North America, 344 US 94 [1952]), resolving disputes over a religious group’s membership requirements (see Park Slope Jewish Ctr. v Stern, 128 AD2d 847 [1987]; Matter of Kaminsky, 251 AD 132 [1937], affd 277 NY 524 [1938]), or inquiring into religious disputes (see Presbyterian Church in U. S. v Mary Elizabeth Blue Hull Memorial Presbyterian Church, 393 US 440 [1969]; First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am., 62 NY2d 110 [1984], cert denied 469 US 1037 [1984]).
Pursuant to the Religious Corporations Law, New York religious groups may organize into corporations “to provide an orderly method for the administration of the property and temporalities dedicated to the use of religious groups, and to preserve them from exploitation by those who might divert them *543from the true beneficiaries of the corporate trust” (Morris v Scribner, 69 NY2d 418, 423 [1987]). Constitutional problems are avoided because the Religious Corporations Law governs a religious corporation’s temporal affairs, while spiritual affairs remain with the religion’s leadership (see Religious Corporations Law § 5; Westminster Presbyt. Church of W. Twenty-Third St. v Trustees of Presbytery of N.Y., 211 NY 214 [1914]; Islamic Ctr. of Harrison, Pa. v Islamic Science Found., 216 AD2d 357 [1995]).
Contrary to the appellants’ contention, this dispute over the rightful Board of the Congregation Yetev Lev D’Satmar, Inc. (hereinafter the Congregation) and whether the respondents’ election violated the Religious Corporations Law cannot be decided by application of neutral principles of law (see Jones v Wolf, 443 US 595 [1979]; Avitzur v Avitzur, 58 NY2d 108 [1983], cert denied 464 US 817 [1983]). Rather, resolution of the parties’ dispute would necessarily involve impermissible inquiries into religious doctrine and the Congregation’s membership requirements (see Serbian Eastern Orthodox Diocese for United States and Canada v Milivojevich, supra; Presbyterian Church in the U. S. v Mary Elizabeth Blue Hull Memorial Presbyterian Church, supra; Kedroff v Saint Nicholas Cathedral of Russian Orthodox Church of North America, supra; First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am., supra; Matter of Kissel v Russian Orthodox Greek Catholic Holy Trinity Church of Yonkers, 103 AD2d 830 [1984]; see also Ebenezer Mar Thoma Church v Alexander, 279 AD2d 548 [2001]; Park Slope Jewish Ctr. v Stern, supra; Mays v Burrell, 124 AD2d 714 [1986]). Accordingly, the Supreme Court properly dismissed the proceeding in matter No. 2 on the ground that it presented a nonjusticiable issue.
In light of our determination, we need not reach the parties’ remaining contentions. Schmidt, J.P., Lunn and Covello, JJ., concur.